Citation Nr: 1737684	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:  Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board, most recently in April 2016, at which time the issue of entitlement to a TDIU was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran has two disabilities resulting from a single accident that, when combined, are rated at 60 percent. 

2.  The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155 (2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserted that he was unable to work in his profession as a truck driver as a result of his service-connected left shoulder disability and service-connected adjustment disorder.

He is service connected for degenerative joint disease of the left shoulder, rated 20 percent; and adjustment disorder with mixed anxiety and depressed mood associated with his left shoulder disability, rated 50 percent.

For purposes of a single 60 percent disability, disabilities resulting from a common etiology or a single accident will count as a single disability.  38 C.F.R. § 4.16 (a)(2) (2016).  As the Veteran is service-connected for both a left shoulder disability and adjustment disorder as a result of the left shoulder injury incurred in a repelling accident during a training exercise, those disabilities count as a single disability for the purposes of satisfying the schedular criteria for entitlement to a TDIU.  Accordingly, the Veteran meets the minimum schedular criteria for the assignment of a TDIU.

The Veteran has reported that he last worked in May 2010 as a van driver, and his reported occupational history included truck driving, van driving, and general construction work experience.  The Veteran reported that he stopped working because pain and physical limitation stemming from his service-connected left shoulder disability.  He reported having a high school education, and that he had made no attempt to secure employment since he became too disabled to work.  

In a February 2011 statement, the Veteran's wife (then fiancée) reported that the Veteran was unable to lift his left arm over his head, and that he needed assistance to dress and reach overhead for objects.  She attributed the Veteran's difficulty in obtaining and maintaining employment to his mood swings, effects of medication, and pain from his left shoulder disability.  Along with her statement, the Veteran submitted a statement reporting that he had concealed his shoulder issues from his last employer because he was a driver, and reported that he had worked as long as he could in that job, using pain pills and heating pads to manage his pain.

At an April 2012 VA examination, the Veteran's symptoms associated with his adjustment disorder included depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, suicidal ideation and persistent delusions and hallucinations.  

Based on the findings at that examination and the other medical evidence of record, the Board granted a 50 percent rating for the Veteran's service-connected adjustment disorder.  The Board notes that the 50 percent rating was effective from the date of entitlement to service-connection, October 31, 2011.  

At an April 2016 VA social work and industrial survey, the examiner noted the Veteran's work history as a van driver for Barron Heights for about 5 years.  He was a cross country truck driver for about 8 years before that, and he had received social security disability benefits since 2010 for medical problems and depression.  The Veteran reported problems maintaining employment, and that his longest length of employment was the recent 5 years as a van driver.  He further reported that he experienced anxiety and depression due to his injury incurred during active service.  The examiner opined that the Veteran's left shoulder disability would significantly decrease his ability to do any meaningful work with his left arm, especially any work overhead or in front of his body.  The examiner noted that the Veteran could not return to driving a truck due to his shoulder injury.  Therefore, the examiner opined, it was more likely than not that the Veteran would not be able to obtain gainful employment, including sedentary employment, due to his service-connected injuries.

The Board finds that the Veteran is unable to obtain and maintain any substantially gainful employment in accordance with his occupational background and education level as a result of his service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a TDIU is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


